DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: A PRESSURE SENSOR HAVING A FAILURE DETECTION UNIT

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 & 2 are rejected under 35 U.S.C. 103 as being unpatentable over Katsumata et al (US 6973836 B2) in view of Shimizu et al (US 7271595 B2).
In regards to claim 1, Katsumata et al teaches a pressure sensor (200) comprising a substrate (10) provided with a diaphragm (30) (Column 3, lines 50-54); a bridge circuit (i.e. Wheatstone bridge) having four resistor devices provided at the 
Shimizu et al teaches a pressure sensor (Column 4, line 63 – Column 5, line 3) comprising a failure detecting unit (8, i.e. control unit) for detecting failure of the bridge circuit (35, i.e. rectifier circuit – Column 11, line 66 – Column 12, line 9) based on a detection result by the detecting unit (Column 13, line 58 – Column 14, line 20).  It would have been obvious to one having skill in the art before the effective filing date of the invention being made to provide a failure detecting unit for detecting failure of the bridge circuit based on a detection result as taught by Shimizu et al into the pressure sensor of Katsumata et al for the purpose of being capable of detecting abnormality of a desired sensor element using bridge circuits (Column 1, lines 15-19; Shimizu et al).
In regards to claim 2, Katsumata et al teaches the claimed invention except for wherein the failure detecting unit determines that the bridge circuit is in failure when at least one of the first output and the second output is out of a predetermined range which includes an intermediate voltage between the high-voltage-side voltage and the low-voltage-side voltage.
failure such as a disconnection or a short circuit of the bridge circuit of a sensor element (Column 3, lines 1-8; Shimizu et al).
Claims 7 & 11 are rejected under 35 U.S.C. 103 as being unpatentable over Katsumata et al (US 6973836 B2) in view of Shimizu et al (US 7271595 B2) as applied to claims 1 & 2 above, and further in view of Wagner et al (US 20180136066 A1).
In regards to claim 7, Katsumata et al in view of Shimizu et al teaches the claimed invention except for wherein the detecting unit includes an AD converter; the AD converter AD-converts the first output and the second output in a time-sharing manner.
Wagner et al teaches a pressure sensor (300) (Paragraph 0083) further comprising a detection unit including an AD converter (716, 717); the AD converter (716, 717) AD-converts the first output and the second output in a time-sharing manner (Paragraph 0085).  It would have been obvious to one having skill in the art before the 
In regards to claim 11, Katsumata et al in view of Shimizu et al teaches the claimed invention except for wherein the high-voltage-side voltage of the bridge circuit is inputted as a high-voltage-side supply voltage to the AD converter.
Wagner et al teaches a pressure sensor (300) (Paragraph 0083) further comprising wherein the high-voltage-side voltage (730) of the bridge circuit (750) is inputted as a high-voltage-side supply voltage to the AD converter (716, 717) (Paragraph 0083).  It would have been obvious to one having skill in the art before the effective filing date of the invention being made to provide an AD converter as taught by Wagner et al into the pressure sensor of Katsumata et al in view of Shimizu et al for the purpose of converting an analog signal to digital form for processing by a microcontroller and being readily available.

Allowable Subject Matter
Claims 3-6 & 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  In the Examiner’s opinion in regards to claim 3, Katsumata et al teaches a pressure sensor (200) comprising a substrate (10) provided with a diaphragm (30) (Column 3, lines 50-54); a bridge circuit (i.e. Wheatstone bridge) having four resistor devices provided at the diaphragm (30) (Column 3, lines 50-54 & Column 4, lines 25-35), the bridge circuit being applied with high-voltage-side voltage and low-voltage-side voltage (Column 6, lies 14-26) and having two output terminals (47 & 48) (Column 4, lines 36-48); a detecting unit for detecting a first output at a first output terminal (47) and a second output at a second output terminal (48), each output terminal (47 & 48) being of the bridge circuit (Column 6, lines 1-13). 
However, Katsumata et al does not teach a pressure sensor further comprising the failure detecting unit including a voltage control unit for varying at least one of the high-voltage-side voltage and the low-voltage-side voltage so that the intermediate voltage between the high-voltage-side voltage and the low-voltage-side voltage varies when the first output and the second output are within a predetermined range which includes the intermediate voltage between the high-voltage-side voltage and the low-voltage-side voltage in combination with the remaining limitations of independent claim 1 upon overcoming the rejection under 35 U.S.C. 103.

In the Examiner’s opinion in regards to claim 3, Katsumata et al teaches a pressure sensor (200) comprising a substrate (10) provided with a diaphragm (30) (Column 3, lines 50-54); a bridge circuit (i.e. Wheatstone bridge) having four resistor devices provided at the diaphragm (30) (Column 3, lines 50-54 & Column 4, lines 25-
However, Katsumata et al does not teach a pressure sensor further comprising a voltage control unit for varying at least one of the high-voltage-side voltage and the low-voltage-side voltage so that the intermediate voltage between the high-voltage-side voltage and the low-voltage-side voltage varies wherein the failure detecting unit detects the failure of the bridge circuit based on variation of the at least one of the first output and the second output when the intermediate voltage being varied in combination with the remaining limitations of independent claim 1 upon overcoming the rejection under 35 U.S.C. 103.  The remaining claims are allowed due to their dependency.

In the Examiner’s opinion in regards to claim 3, Katsumata et al teaches a pressure sensor (200) comprising a substrate (10) provided with a diaphragm (30) (Column 3, lines 50-54); a bridge circuit (i.e. Wheatstone bridge) having four resistor devices provided at the diaphragm (30) (Column 3, lines 50-54 & Column 4, lines 25-35), the bridge circuit being applied with high-voltage-side voltage and low-voltage-side voltage (Column 6, lies 14-26) and having two output terminals (47 & 48) (Column 4, lines 36-48); a detecting unit for detecting a first output at a first output terminal (47) and a second output at a second output terminal (48), each output terminal (47 & 48) being of the bridge circuit (Column 6, lines 1-13). 
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Enomoto et al (US 8201455 B2) - The present invention relates to a pressure sensor including a diaphragm section.
Braun et al (US 20060250146 A1) - The invention relates to a method for the temperature compensation of a resistance measuring bridge, such as in particular Wheatstone bridge, as well as a device for the temperature compensation of a measuring bridge, particularly a Wheatstone bridge, with a measuring bridge and a compensating resistor in the input circuit.
Yoshihara et al (US 20040166601 A1) - The present invention relates to a semiconductor dynamic quantity sensor for detecting a dynamic force.
Yoshihara et al (US 20020100948 A1) - This invention relates to a semiconductor dynamic quantity sensor for detecting a dynamic quantity.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE L JENKINS whose telephone number is (571)272-2179. The examiner can normally be reached M-F 7-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER MACCHIAROLO can be reached on 5712722375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.L.J/           Examiner, Art Unit 2856     

/PETER J MACCHIAROLO/           Supervisory Patent Examiner, Art Unit 2856